DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (US 20100302756 A1) in view of Kanemoto (US 20130255378 A1), Ichitani et al. (JP 62210651 A, hereinafter Ichitani) and Van Dale Wiel et al. (JP 2008502130 A, hereinafter ‘130).
As to claim 1, Otsuki teaches a vibrator device comprising: 
an electronic component 18 (fig. 5a, ¶71) comprising a base 18a having a recess (¶71 teaches that the electronic component 18 is a gyro sensor with a resin package 18a and a lid 18b; therefore, electronic component 18 inherently has a recess formed by the resin package and lid and containing a gyro sensing structure), an element (the aforementioned gyro sensing structure) that is arranged inside the recess, and a lid 18b that is bonded (at least via resin package 55) to the base so that the vibrator element is accommodated between the base and the lid in a height direction (vertical direction in fig. 7B) of the vibrator device; 
a molded body 55 covering the electronic component 17,
wherein in the height direction of the device, the base has a maximum thickness T0.
Otsuki does not teach that the element is a vibrator element, and
an elastic member that is arranged between the lid and the molded body,
wherein in the height direction of the vibrator device, a relationship between a maximum thickness of the elastic member T1 and the maximum thickness of the base T0 satisfies the following relationship: 0.8 < 11/T0 < 1.5.
Kanemoto teaches a gyro device (title) comprising a vibrator element 112 (¶46-47, fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki such that each of the gyro sensors 17, 18, 27 (see ¶78 of Otsuki) uses a sensing element comprising a vibrator element as taught by Kanemoto since such modifications would be simple substitutions of one angular velocity sensing structure for another (¶64-65 and ¶71 of Otsuki teach that the electronic components 17-18, 27 are gyro sensing devices) for the predictable result that angular velocity is still successfully detected.
Regarding the elastic member, 
[AltContent: textbox (5)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    574
    290
    media_image1.png
    Greyscale

Ichitani teaches an electronic component 3 and an elastic element 5 (figs. 1-2 above; the Examiner notes that the elastic element is given the reference character “5,” such as on pg. 3 of the translation, but was not labeled in the figures) arranged between the top of the electronic component and a molded body 7 (in the translation, pg. 3 lines 9-19 teaches that the elastic element 5 is made of silicone gel or silicone rubber and is coated on the electronic component 3 prior to molding the molded body 7),
wherein in the height direction of the device, the elastic member having a maximum thickness T1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified to have an elastic element arranged between the top of the electronic component and the molded body, the elastic member having a maximum thickness, as taught by Ichitani to prevent defects caused by a difference in thermal expansion coefficients between the electronic component and molded body (in the translation of Ichitani, see pg. 3 lines 12-19).
Otsuko as modified still does not teach wherein a relationship between a maximum thickness of the elastic member T1 and the maximum thickness of the base T0 satisfies the following relationship: 0.8 ≤T1/T0 ≤1.5.
‘130 teaches a device (Fig. 1) comprising an electronic component 104 (¶27), an elastic element 107 (¶27 teaches that the elastic element absorbs stress and strain from a thermal mismatch between elements 104, 108, meaning element 107 is elastic), and a protective package 108 (analogous to Otsuki’s package 55; ¶5 of ‘130 teaches that the amount of elastic member 107 applied is a result effective variable because “too much gel may leave a very large space in the package after encapsulation, which increases the likelihood of packaging failure”; therefore, the amount of elastic element 107 applied is based on maintaining the strength of the package 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the amount of the elastic member applied is based on maintaining the strength of the package as taught by ‘130 so as to prevent package failure (¶5, ‘130).
The modified Otsuki still does not teach the relationship, 0.8 ≤T1/T0 ≤1.5.
However, such a difference between the prior art and claimed invention would have been obvious through routine optimization. There is nothing of record to show that the claimed range was critical, and ¶48 of the instant application shows that varying the height of the elastic element produces predictable results. The height of the elastic member is directly tied to the amount of the elastic element applied since in both of Ichitani and ‘130, the elastic member is dome-shaped (i.e. applying more elastic element results in a greater height). ¶5 of ‘130 teaches that the amount of elastic member applied is a result effective variable because it affects package strength.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki to apply an amount of elastic member satisfying the relationship 0.8 ≤T1/T0 ≤1.5 when determining an amount of the elastic member to apply such that package strength is maintained (¶5 of ‘130). 

As to claim 2, Otsuki as modified teaches wherein a thickness at a center of the elastic member 5 (Ichitani) is larger than a thickness at an edge of the elastic member (see figs. 1-2 of Ichitani).

As to claim 4, Otsuki as modified teaches the limitations of the claim except wherein a Young's modulus of the elastic member is lower than a Young's modulus of a material constituting the lid.
Kanemoto further teaches wherein the lid 50 is made of silicon (¶89; ¶89 also teaches that the lid maintains a vacuum inside the electronic component; this is relevant because Otsuki’s lid 17b is also used to maintain a vacuum – see ¶64 of Otsuki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the lid is made of silicon since such a modification would be a simple substitution of one lid material for another for the predictable result that the vacuum in the recess is still successfully maintained.
Otsuki as modified teaches wherein a Young's modulus of the elastic member (in the translation of Ichitani, pg. 3 lines 9-19 teaches that the elastic element 5 is made of silicone rubber; the attached evidentiary reference “Silicone Rubber” teaches that the Young’s modulus of silicone rubber is 0.001-0.05 GPa) is lower than a Young's modulus of a material (silicon, as taught by Kanemoto) constituting the lid (the attached evidentiary reference “A Background to Silicon and its Applications” teaches that the Young’s modulus of silicon is 140-180 GPa).

As to claim 5, Otsuki as modified teaches wherein the elastic member 5 (Ichitani) is made of silicone rubber (in the translation of Ichitani, see pg. 3 lines 9-19).

As to claim 6, Otsuki as modified teaches wherein the vibrator element 112 (Kanemoto) is a sensor element configured to detect a physical quantity (¶65 of Kanemoto teaches that the electrodes 126 of the vibrator element 112 are used for detecting angular velocity).

As to claim 7, Otsuki teaches a plurality of the electronic components 17-18, 27.

As to claim 9, Otsuki teaches the limitations of the claim except wherein in the height direction of the vibrator device, the relationship between the maximum thickness of the elastic member T1 and the maximum thickness of the base T0 satisfies the
following relationship: 1 ≤T1/T0 ≤1.3.
However, such a difference between the prior art and claimed invention would have been obvious through routine optimization. There is nothing of record to show that the claimed range was critical, and ¶48 of the instant application shows that varying the height of the elastic element produces predictable results. The height of the elastic member is directly tied to the amount of the elastic element applied since in both of Ichitani and ‘130, the elastic member is dome-shaped (i.e. applying more elastic element results in a greater height). ¶5 of ‘130 teaches that the amount of elastic member applied is a result effective variable because it affects package strength.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki to apply an amount of elastic member satisfying the relationship 1 ≤T1/T0 ≤1.3 when determining an amount of the elastic member to apply such that package strength is maintained (¶5 of ‘130). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki in view of Kanemoto and Ichitani as applied to claim 1 above, and further in view of Lim et al. (US 20090008756 A1, hereinafter Lim).
As to claim 3, Otsuki teaches the limitations of the claim except wherein a melting point of the elastic member (the attached evidentiary reference JP H0857446 A teaches, on line 8 from the bottom of pg. 2 of the translation, that the melting point of silicone rubber is 230-240 degrees C) is higher than a melting point of a material constituting the molded body.
Lim teaches a device comprising electronic components 3, 5 encapsulated by an encapsulation compound (not shown - ¶30) that is molten at 170 degrees C (¶26 and ¶32; the encapsulation compound is analogous to Otsuki’s molded body since they are both encapsulants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the molded body is made of an encapsulation compound that is molten at 170 degrees C as taught by Lim since such a modification would be a simple substitution of one encapsulation material for another for the predictable result that electronic components are still successfully protected.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (US 20100302756 A1) in view of Wang et al. (US 20040189198 A1, hereinafter Wang), Ichitani et al. (JP 62210651 A, hereinafter Ichitani) and Van Dale Wiel et al. (JP 2008502130 A, hereinafter ‘130).
As to claim 1, Otsuki teaches a vibrator device comprising: 
an electronic component 18 (fig. 5a, ¶71) comprising a base 18a having a recess (¶71 teaches that the electronic component 18 is a gyro sensor with a resin package 18a and a lid 18b; therefore, electronic component 18 inherently has a recess formed by the resin package and lid and containing a gyro sensing structure), an element (the aforementioned gyro sensing structure) that is arranged inside the recess, and a lid 18b that is bonded (at least via resin package 55) to the base so that the vibrator element is accommodated between the base and the lid in a height direction (vertical direction in fig. 7B) of the vibrator device; 
a molded body 55 covering the electronic component 17,
wherein in the height direction of the device, the base has a maximum thickness T0.
Otsuki does not teach that the element is a vibrator element, and
an elastic member that is arranged between the lid and the molded body,
wherein in the height direction of the vibrator device, a relationship between a maximum thickness of the elastic member T1 and the maximum thickness of the base T0 satisfies the following relationship: 0.8 < 11/T0 < 1.5.
Wang teaches an angular rate sensor (¶21; fig. 2) comprising a vibrator element 52a (¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki such that each of the gyro sensors 17, 18, 27 (see ¶78 of Otsuki) uses a sensing element comprising a vibrator element as taught by Wang since such modifications would be simple substitutions of one angular velocity sensing structure for another (¶64-65 and ¶71 of Otsuki teach that the electronic components 17-18, 27 are gyro sensing devices) for the predictable result that angular velocity is still successfully detected.
Regarding the elastic member, 
Ichitani teaches an electronic component 3 and an elastic element 5 (figs. 1-2 above; the Examiner notes that the elastic element is given the reference character “5,” such as on pg. 3 of the translation, but was not labeled in the figures) arranged between the top of the electronic component and a molded body 7 (in the translation, pg. 3 lines 9-19 teaches that the elastic element 5 is made of silicone gel or silicone rubber and is coated on the electronic component 3 prior to molding the molded body 7),
wherein in the height direction of the device, the elastic member having a maximum thickness T1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified to have an elastic element arranged between the top of the electronic component and the molded body, the elastic member having a maximum thickness, as taught by Ichitani to prevent defects caused by a difference in thermal expansion coefficients between the electronic component and molded body (in the translation of Ichitani, see pg. 3 lines 12-19).
Otsuko as modified still does not teach wherein a relationship between a maximum thickness of the elastic member T1 and the maximum thickness of the base T0 satisfies the following relationship: 0.8 ≤T1/T0 ≤1.5.
‘130 teaches a device (Fig. 1) comprising an electronic component 104 (¶27), an elastic element 107 (¶27 teaches that the elastic element absorbs stress and strain from a thermal mismatch between elements 104, 108, meaning element 107 is elastic), and a protective package 108 (analogous to Otsuki’s package 55; ¶5 of ‘130 teaches that the amount of elastic member 107 applied is a result effective variable because “too much gel may leave a very large space in the package after encapsulation, which increases the likelihood of packaging failure”; therefore, the amount of elastic element 107 applied is based on maintaining the strength of the package 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the amount of the elastic member applied is based on maintaining the strength of the package as taught by ‘130 so as to prevent package failure (¶5, ‘130).
The modified Otsuki still does not teach the relationship, 0.8 ≤T1/T0 ≤1.5.
However, such a difference between the prior art and claimed invention would have been obvious through routine optimization. There is nothing of record to show that the claimed range was critical, and ¶48 of the instant application shows that varying the height of the elastic element produces predictable results. The height of the elastic member is directly tied to the amount of the elastic element applied since in both of Ichitani and ‘130, the elastic member is dome-shaped (i.e. applying more elastic element results in a greater height). ¶5 of ‘130 teaches that the amount of elastic member applied is a result effective variable because it affects package strength.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki to apply an amount of elastic member satisfying the relationship 0.8 ≤T1/T0 ≤1.5 when determining an amount of the elastic member to apply such that package strength is maintained (¶5 of ‘130). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki in view of Wang, Ichitani and ‘130 as applied to claim 1 and further in view of DCamp et al. (US 20050253283 A1, hereinafter DCamp).
As to claim 8, Otsuki as modified teaches the base includes an upper surface (on top of the base 17a in fig. 2 of Otsuki; also see the description of the “upper surface” in ¶64) through which the recess is defined (¶64 of Otsuki teaches that the lid 17b hermetically seals the recess in the base, and the lid is on the upper surface of the base, meaning the recess is defined through the upper surface of the base), a lower surface opposite to the upper surface (see fig. 2c of Otsuki), and a side surface extending between the upper surface and the lower surface (see fig. 2c of Otsuki),
the recess is defined through the upper surface of the base (as already recited above),
the lid is attached closely (¶64 of Otsuki) to the upper surface of the base to close an opening of the recess (¶64, Otsuki),
the elastic member 5 (Ichitani) is in contact with the lid 17b (of Otsuki; Ichitani teaches that the elastic member 5 is disposed along the whole upper surface of the electronic component 3; when Otsuki is modified in view of Ichitani, the result is that the elastic member is in contact with the lid, which is at the top of the electronic component), and
the elastic member is not in contact with the side surface of the base 17a (Otsuki; as taught in Ichitani’s fig. 2, the elastic member does not contact the sides of the electronic component 3; when Otsuki is modified in view of Ichitani, the result is that the elastic member does not contact the side surface of Otsuki’s base).
Otsuki as modified does not teach wherein the lid is bonded, per se, and
wherein the elastic member contacts a portion of the upper surface of the base disposed outside of the lid.
Wang further teaches the concept of bonding a lid 34 to a base 32 (¶28, ¶35 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the lid is bonded to the base as taught by Wang since such a modification would be a simple substitution of one method of closely attaching the lid to the base for another for the predictable result that the recess is still successfully sealed.
Regarding the contact between the elastic member and the upper surface of the base, 
DCamp teaches an electronic component 10 comprising a base 12 and lid 14 attached to the base to contain a vacuum (¶18) for a sensor element 24 (¶16), wherein the base and lid are integrated in such a manner that the top of the lid and the uppermost surface of the base are coplanar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the top of the lid and uppermost surface of the base are coplanar as taught by DCamp since such a modification would be a simple substitution of one method of fitting the lid against the base for the predictable result that the recess of the base is still successfully sealed.
Otsuki as modified teaches wherein the elastic member 5 (Ichitani) contacts a portion of the upper surface of the base disposed outside of the lid (as taught by DCamp a portion of the base forms the upper surface of the electronic element, meaning the elastic member contacts this portion of the base at the upper surface of the base in the modified Otsuki).
Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 10 that the instant specification does not describe the “relationship,” between the height T1 of the elastic member and the height T0 of the base, as being a result effective variable related to package strength.
Applicant’s argument is not persuasive. First, the Examiner does not suggest that ‘130 recognizes a “relationship,” per se, between the gel height and base height as a result effective variable. Instead, ‘130 recognizes the amount of gel 107, which affects the height T1 of the gel, as a result effective variable. Since Applicant fails to provide persuasive evidence that ‘130’s gel height is not a result effective variable, Applicant’s argument is not persuasive. Since ‘130’s gel height is indeed a result effective variable, the claimed range would have been obvious through routine experimentation.

Applicant argues on pg. 10 that ‘130 does not disclose optimizing the “relationship,” between the height T1 of the elastic member and the height T0 of the base, to ensure sufficient deformation of the elastic member to achieve a certain amount of pressure acting on the lid, or to prevent bloating of the elastic member. Applicant concludes that since ‘130 allegedly does not cite these reasons for optimizing the elastic member, there is allegedly no reason that optimization of the prior art would result in the claimed “relationship.” Applicant further argues that the “result” (i.e. achieving a certain pressure or preventing bloating) of the result effective variable in the instant application is different from the “result” (i.e. proper package strength) of the result effective variable in the prior art.
Applicant’s argument is not persuasive. The Examiner does not suggest that ‘130 recognizes a “relationship,” per se, between the gel height and base height as a result effective variable. Instead, ‘130 recognizes the amount of gel 107, which affects the height T1 of the gel, as a result effective variable. Applicant’s argument, that the reason for varying the elastic member’s size in the instant application is different from ‘130’s, is not persuasive because the claimed range still would have been obvious to achieve when experimenting with various amounts of gel to achieve a desired package strength. Additionally, Applicant fails to provide any evidence that ‘130 teaches away from the claimed range.

Applicant argues on pg. 10 that ‘130 does not disclose the amount of gel being related to the height of an electronic component base.
Applicant’s argument is not persuasive. Since Applicant’s range depends on two variables (T1 being the height of the elastic member, and T0 being the height of the base), the Examiner only has to show that one of the variables is a result effective variable that can achieve the claimed range. In this case, the height T0 of the base in ‘130 is fixed and the Examiner has shown that varying the height T1 of the elastic member achieves the claimed range.

Applicant argues on pg. 11 that ‘130 makes no mention of a size relationship  between the gel and a height of the integrated circuit. Applicant further argues on pg. 11 that ‘130 does not recognize the height ratio between the elastic member and base as a result effective variable.
Applicant’s argument is not persuasive. Regarding the teaching of a height ratio, the height of the gel 107 and the height of the electrical component 104 inherently have some height ratio between them since they both have heights.
Applicant’s argument that ‘130 does not recognize a height ratio as a result effective variable is not relevant because the Examiner does not argue that ‘130 recognizes a height ratio as a result effective variable. Instead, the result effective variable in ‘130 is the amount of gel 107, which is directly tied to the height of the gel because adding more gel increases the gel’s height. Therefore, the claimed height ratio would have been obvious through routine experimentation when experimenting with different sizes (and therefore different heights T1) of the gel member 107 to achieve a desired package strength. Furthermore, Applicant fails to provide evidence that the amount of gel 107 in ‘130 is not a result effective variable.

Applicant argues on pg. 11 that the amount of gel 107 does not affect the height of the gel. Applicant argues that the amount of gel only affects the width of the gel.
Applicant’s argument is not persuasive because it would be impossible to change the amount of gel without affecting its height. According to Applicant’s argument, the illustrated height of the gel 107 in fig. 1 of ‘130 would be the same regardless of the amount of gel, which would be impossible. When there is a small amount of gel, its height will be relatively small, and a larger amount of gel will increase the height of the gel. Therefore, Applicant’s argument is not persuasive, and the amount of gel affects the height of the gel. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853   

/JILL E CULLER/           Primary Examiner, Art Unit 2853